Citation Nr: 0634164	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-00 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to March 
1954.

The case comes before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, determined that no new and 
material evidence had been received to reopen the veteran's 
previously denied claim for service connection for a back 
disorder.

This case had been remanded in May 2000 and October 2003 for 
further development, to include determining whether new and 
material evidence had been presented to reopen the previously 
denied service connection claim for a back disorder.  In 
March 2005, the Board reopened the claim and remanded the 
issue of entitlement to service connection for a back 
disorder for additional development; it is again before the 
Board for further appellate consideration.  


FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran's current back disorder is related to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, March 2003, May 2004 and April 2005 letters 
satisfied the four elements delineated in Pelegrini, supra.  
	 

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with this 
notice until April 2006, after the initial unfavorable AOJ 
decision.  However, in light of the Board's determination 
that the criteria for service connection has not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).



Analysis

The veteran contends that he began having back problems while 
in service, and that his current back disorder is a result of 
his time in service and should be service-connected.

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis manifests to 
a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service entrance examination report did not 
show any back problems or disorders.  Service medical records 
reflect that in September 1953, the veteran reported having 
lifelong low back aches.  He was not diagnosed with a back 
disorder.  In January 1954, it was recommended that the 
veteran be discharged from service under AR 615-369, 
inaptness or a lack of required degree of adaptability.  A 
January 1954 medical examination report reflected that the 
veteran's dorsal and lumbar spine x-rays revealed no bone or 
joint abnormalities.  The examiner diagnosed the veteran with 
severe emotional instability reaction, manifested by a 
multiplicity of psychosomatic complaints, depressive trends 
and difficulty in adjusting to regimentation.  

In a February 1954 hearing, the veteran testified that he had 
backaches when carrying a load on his back, and that he went 
to the dispensary for his backaches, but did not know if they 
found anything wrong with his back.  The veteran was 
discharged from service in March 1954.  His separation 
examination did not reveal any back disorder.

A December 1976 Report of Medical Examination for Disability 
Evaluation reveals that the veteran's spine was of normal 
contour and shape, that the motions of the spine were in the 
full normal range, there were no muscle spasms or abnormal 
findings in the extremities and no limitation of motion or 
crepitation.  

In June 1998, a VA lumbar myelogram revealed degenerative 
changes in the L4/5 intervertebral disc with disc space 
narrowing, anterior minimal posterior spondylosis and a 
probable concentric bulging disc with central canal stenosis.  
A contemporaneous computed tomography (CT) scan showed 
moderately severe disc degeneration at the L4/5 level, with 
disc space narrowing, anterior and minimal posterior 
vertebral spondylosis, and a concentric bulging disc, with 
additional broad based right lateral posterior disc bulge.  
The examiner found that there was probable sagittal canal 
stenosis and bilateral foraminal stenosis, more severe on the 
right side.  A right L4/5 hemilaminectomy and L4/5 discectomy 
was performed in July 1998.  The physician never provided a 
link between the veteran's time in service and his back 
disorders.

Private medical records dated in April 2001, the veteran was 
diagnosed with post laminectomy syndrome L4/5 with ongoing L5 
radiculopathy on the right.  Review of the record indicates 
that the veteran went through physical therapy and follow-up 
treatment at a private pain clinic for the next several 
months.  The follow-up treatment records reflect diagnoses of 
facet joint arthropathy of the lumbar area, associated 
myofacsial spasm and lumbar spondylosis.  There was no link 
made between these disorders and the veteran's active 
service.  

A private psychiatrist's April 2003 letter reflects the 
veteran's psychiatric difficulties and his reports of back 
aches beginning in service when he jumped off of a truck, his 
knees buckled and he felt a stinging and burning sensation in 
his back.  The psychiatrist reviewed the veteran's medical 
records, but did not conduct a physical examination of the 
veteran.  He then opined that the veteran appears to be 
qualified for service-connected disability for his back, 
along with his psychiatric disorders for which the veteran 
has since been service-connected.  

February and April 2003 VA treatment records show a finding 
of moderate degenerative disc disease with secondary changes 
at the L4-5 level.  An October 2003 computed tomography (CT) 
scan reflected a possible small central disc herniation on 
L5-S1, marked degenerative disc disease of L4-5 with minimal 
narrowing of the spinal canal stenosis and neural foramina 
and minimal narrowing of the lateral recess of L5.  None of 
these treatment records indicate a link between the veteran's 
back disorders and service.

A May 2006 VA spine examiner diagnosed the veteran with 
degenerative disc disease with right S1 radiculopathy, status 
post L4-5 hemilaminectomy and discectomy for right L4 
radiculopathy.  He opined that, based on an extensive review 
of the veteran's medical records, it is not as likely as not, 
that there is any association between any back problems 
reported to exist while in the service and his present 
condition.  He acknowledged that there was simply no 
documentation to support the premise that the veteran's 
present back condition is related to any incident or injury 
in the service.  He stated that it was felt that it was at 
least as likely as not that his back disorder is likely 
related to the development of degenerative changes with 
degenerative disc disease, which can be secondary to the 
aging process.  

There is no competent medical evidence linking the veteran's 
current back disorder to service.  The Board acknowledges 
that the veteran submitted a private physician's letter 
reflecting his opinion that the veteran appears to be 
qualified for service connection for his back disorder.  An 
evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177 (180) (1995).  The private 
physician who gave this opinion is a psychiatrist.  While it 
appears that he reviewed the veteran's medical records, he 
did not perform a physical examination of the veteran, he is 
not qualified to give a nexus opinion regarding the veteran's 
back disorder and gives no clinical rationale for his opinion 
that the veteran appears be qualified for service-connection 
for his back disorder.  This opinion carries no probative 
weight regarding service connection for the veteran's back 
disorder.  Thus, a nexus between the appellant's back 
disorder and service is not established by the evidence of 
record.  See 38 C.F.R. § 3.303.  In the absence of an in-
service injury and competent medical evidence linking such 
disorder to service, additional development is not warranted.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the service connection claim for a lower back 
disorder is denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


